Case 3:06-cr-00008 Document 530 Filed on 10/14/20 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 16, 2020
                                                                David J. Bradley, Clerk
Case 3:06-cr-00008 Document 530 Filed on 10/14/20 in TXSD Page 2 of 3
Case 3:06-cr-00008 Document 530 Filed on 10/14/20 in TXSD Page 3 of 3
